United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 07-1137
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Western District of Arkansas
Antonio Fabela,                            *
                                           *             [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                                 Submitted: November 12, 2007
                                     Filed: November 27, 2007
                                 ________________

Before MURPHY, HANSEN, and GRUENDER, Circuit Judges.
                        ________________

PER CURIAM.

       Antonio Fabela appeals from the final judgment entered by the district court1
after he pleaded guilty to controlling a storage unit for the purpose of storing cocaine
and methamphetamine, in violation of 21 U.S.C. § 856(a)(2) and 18 U.S.C. § 2. We
affirm.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       Pursuant to a written plea agreement, Fabela agreed to plead guilty to
controlling a storage unit for the purpose of storing methamphetamine and cocaine.
See § 856(a)(2). In exchange, the government agreed to move to dismiss the four
remaining counts for drug conspiracy and drug possession with the intent to distribute.
At the subsequent change-of-plea hearing, the district court questioned Fabela and
determined that his plea was knowing, voluntary, and supported by an adequate
factual basis. In open court, Fabela affirmed that he had, in fact, made the storage unit
available for use to others with the knowledge that one or more of these individuals
intended to use, or used, the storage unit for the purpose of storing a controlled
substance. At no point during the hearing did Fabela indicate that he was innocent or
that he desired to maintain his prior plea of not guilty. At the conclusion of the
change-of-plea hearing, the district court accepted Fabela's plea and adjudged him
guilty of count 5. A Presentence Investigation Report (PSIR) was ordered.

       At sentencing, the district court addressed several objections to the PSIR,
making two rulings (denial of "safety valve" relief and a mitigating-role reduction)
adverse to Fabela. The district court then formally approved the plea agreement,2 and
proceeded to announce an advisory Guidelines range of 108 to 135 months.
Significantly, the district court utilized the drug quantity that the parties had agreed
to in the plea agreement in making its advisory Guidelines range determination.
When the district court offered Fabela a chance to make a statement immediately prior
to the imposition of his sentence, Fabela undermined the factual basis for his plea by
claiming that the drugs found in the storage unit were not his: "I swear to God that
what I'm being blamed for wasn't mine." (Sent. Tr. at 58.)




      2
       On appeal, Fabela does not challenge the district court's compliance with Fed.
R. Crim. P. 11(b)(3) prior to its acceptance of the plea. In effect, Fabela concedes that
there was an adequate factual basis for his plea when the district court formally
accepted it.

                                          -2-
       The district court discounted Fabela's comments and announced its intention to
sentence Fabela to 114 months' imprisonment. The district court then asked Fabela's
counsel whether she had any objections. Counsel consulted with Fabela off the record
and reported: "I've recommended to my client that we make no objection to what your
intentions are. My client has conceded in that and advised me that that was acceptable
to him. So we make no objections to your stated intentions." (Id. at 62.) The district
court then imposed a 114-month sentence.

       Fabela's primary argument on appeal is that after he expressed his innocence,
the district court, on its own motion, was obligated to either advise Fabela that he
could make a motion to withdraw his plea or rehabilitate the factual basis for his plea.3
We respectfully disagree.

       Rule 11 requires the district court to independently ensure, and document on the
record, that there is an adequate factual basis for a guilty plea before accepting that
plea. Fed. R. Crim P. 11(b)(3); Santobello v. New York, 404 U.S. 257, 261 (1971).
After the district court accepts the plea, the burden is on the defendant to demonstrate
"a fair and just reason" for withdrawing the plea. Fed. R. Crim. P. 11(d)(2)(B); U.S.
v. Mugan, 441 F.3d 622, 630-31 (8th Cir. 2006). It follows that, in most cases, the
defendant must make a motion in order to withdraw his plea after it has been accepted.

       We review Fabela's claim that the district court should have sua sponte advised
him that he could make a motion to withdraw his already-accepted plea, or should
have sua sponte rehabilitated the already-established factual basis for Fabela's plea,
for an abuse of discretion. Cf. Mugan, 441 F.3d at 630 (reviewing the district court's
denial of a motion to withdraw for an abuse of discretion).




      3
       Fabela makes no attempt to set aside his plea on direct appeal pursuant to Fed.
R. Crim. P. 11(e).

                                          -3-
       Here, there is no basis for concluding that the district court abused its
discretion. Before the district court accepted Fabela's plea, it had already ensured that
there was a sufficient factual basis for the plea. Fabela was represented by competent
counsel, presumed to know the procedure for withdrawing a plea after it has been
accepted. See Strickland v. Washington, 466 U.S. 668, 689 (1984). Yet Fabela made
no motion to withdraw his plea. In fact, after Fabela consulted with counsel following
his claim of innocence, Fabela's counsel assured the district court that its intended
sentence "was acceptable to [Fabela]." (Sent. Tr. at 62.) Implicit in this statement is
the representation that Fabela did not wish to withdraw his plea.

        Additionally, Fabela's comments were made immediately prior to the actual
imposition of his sentence, after the district court had denied two of his objections to
the PSIR and after the district court had announced the applicable advisory Guidelines
range. It is clear from the record that Fabela's belated claim of innocence was
motivated, at least in part, by his unhappiness with the district court's intended
sentence, an insufficient basis for withdrawing a plea. See United States v. Stuttley,
103 F.3d 684, 686 (8th Cir. 1996) ("Post-plea regrets by a defendant caused by
contemplation of the prison term he faces are not a fair and just reason for a district
court to allow a defendant to withdraw a guilty plea, or for this court to reverse the
district court."). We also note that our rejection of Fabela's position is consistent with
the law of this circuit. See, e.g., Schone v. Purkett, 15 F.3d 785, 789 (8th Cir. 1994)
("Schone's argument that the trial court sua sponte should have given him an
opportunity to withdraw his pleas is without merit."); Paulson v. Black, 728 F.2d
1164, 1167 (8th Cir. 1984) ("We also reject Paulson's argument that on its own motion
the trial court should have offered him the opportunity to withdraw his guilty plea.").

      We also reject out of hand Fabela's pure policy claim that "District Courts
should require U.S. Attorneys to reasonably translate indictments and documents into
Spanish." (Fabela's Br. at 16.) The record indicates that Fabela was provided with a
court-appointed, certified translator for consultation with his counsel, at the change-

                                           -4-
of-plea hearing and at the sentencing hearing. Fabela affirmed that the plea agreement
was in fact translated into Spanish, and that after going over the plea agreement with
counsel several times, he understood the agreement. Because nothing more is
necessary, Fabela's claims are without merit.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-